— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent which, after a departmental hearing, found petitioner guilty of certain misconduct and suspended him for a period of three days, petitioner appeals from so much of a judgment of the Supreme Court, Kings County (Held, J.), dated June 26,1981, as, upon transferring the matter to this court to determine whether the suspension was supported by substantial evidence, held that petitioner was not entitled to have a stenographic record made of the proceedings which resulted in his suspension. Judgment reversed, insofar as appealed from, and proceeding dismissed, on the law, without costs or disbursements. The petitioner failed to exhaust his administrative remedies. Mollen, P. J., Mangano, Brown and Rubin, JJ., concur.